 



Exhibit 10.1
ALLIED WORLD ASSURANCE COMPANY (U.S.) INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective as of January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
PURPOSE
        1  
ARTICLE 1
  DEFINITIONS     1  
ARTICLE 2
  SELECTION AND ENROLLMENT     6  
ARTICLE 3
  DEFERRAL OF COMPENSATION     7  
ARTICLE 4
  EMPLOYER CONTRIBUTIONS     9  
ARTICLE 5
  SHORT-TERM PAYOUT AND UNFORESEEABLE FINANCIAL EMERGENCIES     10  
ARTICLE 6
  BENEFIT DISTRIBUTIONS     11  
ARTICLE 7
  FORFEITURE     12  
ARTICLE 8
  BENEFICIARY DESIGNATION     12  
ARTICLE 9
  LEAVE OF ABSENCE     13  
ARTICLE 10
  TERMINATION, AMENDMENT AND MODIFICATION     13  
ARTICLE 11
  ADMINISTRATION     14  
ARTICLE 12
  CLAIMS PROCEDURES     15  
ARTICLE 13
  TRUST     16  
ARTICLE 14
  MISCELLANEOUS     16  

-i-



--------------------------------------------------------------------------------



 



ALLIED WORLD ASSURANCE COMPANY (U.S.) INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Purpose
     The purpose of the Allied World Assurance Company (U.S.) Inc. Supplemental
Executive Retirement Plan is to provide specified Benefits to a select group of
senior management who contribute materially to the continued growth, development
and future business success of Allied World Assurance Company (U.S.) Inc., a
Delaware corporation, or its Affiliates. The Plan is intended to comply with
Section 409A and shall be interpreted and administered, as necessary, to comply
with such provisions. The Plan is also intended to permit Affiliates (as defined
below) of Allied World Assurance Company (U.S.) Inc. to provide benefits to
eligible Participants (as defined below) under one supplemental executive
retirement plan. Accordingly, effective as of January 1, 2005, the Newmarket
Underwriters Insurance Company Supplemental Executive Retirement Plan (the “NUIC
SERP”) and the Allied World Assurance Company, Ltd Supplemental Executive
Retirement Plan (the “AWAC SERP”) shall be combined with and merged into the
Plan, and the NUIC SERP and AWAC SERP shall cease to be operative as of such
date. The trusts under the NUIC SERP and AWAC SERP have been transferred to the
Trust (as defined below) under the Plan.
Article 1
Definitions
     Unless otherwise clearly apparent from the context, the following phrases
and terms shall have the meanings indicated:
     1.1 “Account” shall mean, with respect to a Participant, any or all of a
Participant’s Deferral Account or Employer Contribution Account.
     1.2 “Affiliates” shall mean an affiliate within the meaning of Rule 12b-2
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
     1.3 “Annual Deferral Amount” shall mean for any Plan Year the portion of a
Participant’s Earnings that is deferred pursuant to Article 3.
     1.4 “Annual Installment Method” shall mean a method of distributing the
balance in a Participant’s Account wherein such balance is distributed in annual
installments up to ten years, as elected by the Participant (the “Installment
Period”). The amount of each annual installment shall be computed as follows:
the amount of each annual installment shall equal (i) the vested balance in the
Account, as of the Measurement Date immediately preceding the date the
installment is paid, divided by (ii) the number of years remaining in the
Installment Period. For purposes hereof, “Measurement Date” shall mean the first
day of the month next preceding the date on which the annual installment is paid
or such other date (determined by the Committee) as of which the vested balance
in an Account is determined, provided, that in no event shall the amount of any
annual installment exceed the vested balance in the Participant’s Account as of
the date on which any such installment is paid.

-1-



--------------------------------------------------------------------------------



 



     1.5 “Appeals Committee” shall mean the committee designated to hear appeals
pursuant to Section 12.3.
     1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
Benefits upon the death of a Participant.
     1.7 “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.
     1.8 “Benefit” or “Benefits” shall mean the vested balance of a
Participant’s Account payable under the Plan.
     1.9 “Board” shall mean the board of directors of the Company.
     1.10 “Change in Control” shall mean and be deemed to occur if:

(a)   any “person” (as such term is defined in Section 3(a)(9) and as used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Parent Company or
any or its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the Parent Company or any of its subsidiaries, an
underwriter temporarily holding securities pursuant to an offering of such
securities or a corporation owned, directly or indirectly, by shareholders of
Parent Company in substantially the same proportion as their ownership of Parent
Company, is or becomes the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of Parent Company
representing 50% or more of the combined voting power of Parent Company’s then
outstanding securities (“Voting Securities”);   (b)   during any period of not
more than two years, individuals who constitute the Board of Parent Company as
of the beginning of the period and any new director (other than a director
designated by a person who has entered into an agreement with Parent Company to
effect a transaction described in paragraphs (a) or (c) of this Section 1.10)
whose election by the Board or nomination for election by Parent Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at such time or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof;   (c)   the shareholders of Parent
Company approve a merger, consolidation, amalgamation or reorganization or a
court of competent jurisdiction approves a scheme of arrangement of Parent
Company, other than a merger, consolidation, amalgamation, reorganization or
scheme of arrangement which would result in the Voting Securities of Parent
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the combined voting power of the Voting
Securities of Parent Company or such surviving entity outstanding immediately
after such merger, consolidation, amalgamation, reorganization or scheme of
arrangement;

-2-



--------------------------------------------------------------------------------



 



(d)   the shareholders of Parent Company approve a plan of complete liquidation
of Parent Company or any agreement for the sale or disposition by Parent Company
of all or substantially all of its assets;   (e)   with respect to any Employer,
a Change in Control would occur applying the rules in clause (a) hereof as if
such Employer were the Parent Company, which Change in Control shall apply only
to Employees of any such Employer; or   (f)   with respect to any Employer, the
shareholders of the Employer approve any agreement for the sale or disposition
by such Employer to an unrelated party of all or substantially all of its
assets, which Change in Control shall apply only to Employees of any such
Employer.

     1.11 “Claimant” shall have the meaning set forth in Section 12.1.
     1.12 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     1.13 “Committee” shall mean the committee designated to administer the Plan
as described in Article 11.
     1.14 “Company” shall mean Allied World Assurance Company (U.S.) Inc. and
any successor to all or substantially all of the Company’s assets or business.
     1.15 “Deferral Account” shall mean, with respect to any Participant, an
account to which shall be credited the Participant’s Annual Deferral Amounts,
and any income, gains and losses attributable thereto, less any amounts
distributed to the Participant or his Beneficiary that relate to such Deferral
Account. The Deferral Account balance shall be a bookkeeping entry only and
shall be utilized solely for the measurement and determination of the amounts to
be paid to a Participant or his Beneficiary pursuant to the Plan.
     1.16 “Disability” or “Disabled” shall mean, with respect to any
Participant, an inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. The Participant shall be deemed Disabled if
determined to be (i) totally disabled by the Social Security Administration or
(ii) disabled under a Company sponsored disability insurance program, provided
such program’s definition of disability complies with Section 409A.
     1.17 “Distribution Event” shall mean the earlier of a Participant’s
Retirement, Disability, Termination of Employment, death or a Change in Control,
the occurrence of which entitles the Participant (or his Beneficiary, as the
case may be) to Benefits in accordance with Article 6.
     1.18 “Domestic Partner” shall mean a person who has formed a domestic
partnership with a Participant where such partnership has been in existence
throughout the one-year period ending on the earlier of the Participant’s date
of death or the date distribution of his Benefits commences. A domestic
partnership is: (i) a relationship between two adults of the same or opposite
gender, which includes residing together and being jointly responsible for each
other’s

-3-



--------------------------------------------------------------------------------



 



common welfare and financial obligations, where the Participant has attested to
meeting certain criteria for domestic partnership as determined from time to
time by the Committee in accordance with applicable law; or (ii) a domestic
partnership that has been registered with a governmental entity pursuant to
State or local law authorizing such registration.
     1.19 “Earnings” means the payments expressed in monetary terms and paid
(directly or indirectly) to the Participant by the Employer of any wages, salary
or leave pay up to a maximum of $200,000 per year or such higher maximum per
year as the Employer shall in its absolute discretion determine, but does not
include any of the following: (i) any fee or commission; or (ii) any bonus,
including payments from a profit-sharing scheme, housing benefit, cost of living
allowance or other perquisite paid to a Participant; or (iii) overtime payments,
severance payments, retirement or long-service recognition payments or health
insurance premiums.
     1.20 “Election Form” shall mean the form established from time to time by
the Committee for Participants to make elections under the Plan. A Participant
must complete and submit a new Election Form for each Plan Year in which a
Participant elects to defer a portion of his Earnings and indicate the form and
time at which amounts deferred during such Plan Year are to be distributed. The
Subsequent Election Limitations applies independently to each such Election
Form.
     1.21 “Employee” shall mean a person who is subject to U.S. income tax and
is an employee of any Employer.
     1.22 “Employer” shall mean the Company or any Affiliate of the Company that
has been selected by the Company to participate in the Plan.
     1.23 “Employer Contribution” means the amount the Employer contributes to
the Plan pursuant to Section 4.1 hereof for each Plan Year.
     1.24 “Employer Contribution Account” shall mean, with respect to any
Participant, an account to which shall be credited the Employer Contributions
pursuant to Section 4.1, and any income, gains and losses attributable thereto,
less any amounts distributed to the Participant or his Beneficiary that relate
to such Account. The Employer Contribution Account balance shall be a
bookkeeping entry only and shall be utilized solely for the measurement and
determination of the amounts to be paid to a Participant or his Beneficiary.
     1.25 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     1.26 “Key Employee” shall mean an Employee treated as a “specified
employee” under Code Section 409A(a)(2)(B)(i), i.e., a key employee of the
Company (as defined in Code Section 416(i) without regard to paragraph
(5) thereof), which is defined as an employee who, at any time during the year,
is (i) an officer of the Company having annual compensation in excess of
$130,000 (indexed), (ii) a five percent owner of the Parent Company, or (iii) a
one percent owner of the Parent Company having annual compensation of more than
$150,000. For purposes of clause (i), no more than 50 employees (or, if lesser,
the greater of three or ten percent of the employees) shall be treated as
officers. The Committee shall determine which Employees shall be deemed Key
Employees using December 31st as an identification date.

-4-



--------------------------------------------------------------------------------



 



     1.27 “Key Employee Limitation” shall mean the following limitation, which
is intended to comply with Section 409A. Notwithstanding any Election Form to
the contrary, distribution of the Benefit payable by reason of a Participant’s
Termination of Employment or Retirement to a Participant who is a Key Employee
shall not be made before six months after such separation from service (or, if
earlier, the Participant’s date of death). At the end of such six-month period,
payments that would have been payable but for the Key Employee Limitation shall
be paid in lump sum on the first day of the seventh month following the
Participant’s Termination of Employment or Retirement and remaining payments
shall commence as indicated on the relevant Election Forms.
     1.28 “Parent Company” shall mean Allied World Assurance Company Holdings,
Ltd and any successor to all or substantially all of its assets or business.
     1.29 “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who timely submits a signed Election Form to the
Committee, and (iii) who commences participation in the Plan. A spouse or former
spouse of a Participant shall not be treated as a Participant or have an Account
balance, even if such spouse or former spouse has an interest in the
Participant’s Benefits as a result of applicable law or property settlements
resulting from legal separation, divorce or dissolution of the domestic
partnership.
     1.30 “Plan” shall mean the Allied World Assurance Company (U.S.) Inc.
Supplemental Executive Retirement Plan, which shall be evidenced by this
instrument, as it may be amended from time to time.
     1.31 “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
     1.32 “Retirement”, “Retire(s)”, “Retiring” or “Retired” shall mean, with
respect to an Employee, a voluntary severance from employment from any Employers
participating in the Plan (for any reason other than a leave of absence, death
or Disability) on or after the attainment of age sixty five (65).
     1.33 “Section 409A” shall mean Code Section 409A, as the same may be
amended from time to time, and any successor statute to such section of the
Code.
     1.34 “Short-Term Payout” shall mean the Benefit set forth in Section 5.1.
     1.35 “Subsequent Election Limitations” shall mean the following limitations
applicable to any Participant’s subsequent election to delay receipt of Benefits
or to change the form of such payment: (i) such election may not take effect
until at least 12 months after the date on which the election is made; (ii) with
respect to an election related to Benefits payable for reasons other than death,
Disability or Unforeseeable Emergency, no payments specified in a subsequent
election may be made during the five-year period commencing on the date
distribution of benefits would have commenced but for such subsequent election;
and (iii) with respect to a subsequent election related to Benefits payable
pursuant to a fixed schedule or payable at a specified time, such election may
not be made less than 12 months prior to the date of the first scheduled
payment. For purposes hereof, installment payments shall be treated as a single
payment.

-5-



--------------------------------------------------------------------------------



 



     1.36 “Termination of Employment”, “Terminate Employment” or “Terminating
Employment” shall mean the severing of employment with any Employer
participating in the Plan, voluntarily or involuntarily, for any reason other
than Retirement, Disability, death or an authorized leave of absence, provided
the Employee does not remain employed with any other Employer.
     1.37 “Trust” shall mean the Trust Agreement under the Allied World
Assurance Company (U.S.) Inc. Supplemental Executive Retirement Plan with
Reliance Trust Company effective as of December 31, 2006, as amended from time
to time, and any successor trust thereto.
     1.38 “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (within the meaning of Code Section 152(a))
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, or such other circumstances or
events, if any, that are included within the meaning of “unforeseeable
emergency” under Section 409A.
Article 2
Selection and Enrollment
     2.1 Selection of Participants by Committee. Participants shall be limited
to a select group of senior management Employees, as determined by the
Committee.
     2.2 Initial Enrollment Requirements. As a condition to participation, each
Participant shall complete, execute and return to the Committee, an Election
Form, with respect to services performed subsequent to such election, within
30 days after being selected to participate in the Plan. Any Participant may, on
or before December 31, 2007, change his elections with respect to amounts
deferred under the Plan on or before December 31, 2007; provided that such
election may not apply to payments that would otherwise be payable in 2007 or
cause payments to be made in 2007 that would otherwise be payable in a later
year. The Committee shall establish from time to time such other enrollment
requirements as it determines are necessary, convenient or appropriate to carry
out any of the purposes or the intent of the Plan or to better assure the Plan’s
compliance with Section 409A. Participation shall commence as soon as
practicable following timely receipt of all required enrollment materials.
     2.3 Termination of Participation and/or Deferrals. Any Employee who becomes
a Participant shall remain a Participant until the earliest to occur of his
Termination of Employment, Disability, Retirement or death. However, if the
Committee determines in good faith that a Participant no longer qualifies as a
member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Participant’s participation in the Plan
will cease on December 31st of the Plan Year in which such determination is
made.

-6-



--------------------------------------------------------------------------------



 



Article 3
Deferral of Compensation
     3.1 Amount of Deferral. Subject to Section 3.2, each Plan Year a
Participant may elect to defer his Earnings in one percent (1%) increments up to
a maximum percentage of twenty-five percent (25%) of such Earnings or as shall
otherwise be determined for each Participant by the Committee in its sole
discretion. Except as otherwise provided herein, any such election shall be
irrevocable.
     3.2 Election to Defer. Except as provided below, each Plan Year a
Participant may make an irrevocable deferral election, by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures,
before the end of the Plan Year preceding the Plan Year for which the election
is made. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year. Such Election Form
shall indicate the form and time at which amounts deferred during such Plan Year
are to be distributed. Subject to the Subsequent Election Limitations, such
distribution election shall govern the deferred amounts.
     3.3 Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Deferral Amount shall be withheld from each regularly scheduled Employer payroll
in equal amounts, as adjusted from time to time for changes in Earnings. Any
Earnings not paid in scheduled payroll shall be withheld at the time the
Earnings are or otherwise would be paid to the Participant.
     3.4 Investment of Trust Assets. The trustee of the Trust shall be
authorized, upon written instructions received from the Committee or an
investment manager appointed by the Committee, to invest and reinvest the assets
of the Trust in accordance with the applicable Trust Agreement, including the
disposition of stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.
     3.5 Vesting of Deferral and Employer Contributions Accounts. A Participant
shall at all times be 100% vested in his Deferral Account. A Participant’s
vested interest in his Employer Contribution Account shall be determined under
Section 4.3.
     3.6 Crediting/Debiting of Account Balances. Amounts shall be credited or
debited to a Participant’s Account in accordance with the following rules:
          3.6.1 Election of Measurement Funds. A Participant, in connection with
his initial deferral election pursuant to Section 2.2, shall elect, on an
Election Form, one or more Measurement Funds (defined in Section 3.6.3) to be
used to determine the additional amounts to be credited to his Account. Once
each calendar month, a Participant may change the Measurement Fund(s) to be used
to determine the additional amounts to be credited to his Account, or the
portion of his Account allocated to each previously or newly elected Measurement
Fund.
          3.6.2 Proportionate Allocation. In making an election described in
Section 3.6.1, the Participant shall specify on the Election Form, in increments
of one percentage point

-7-



--------------------------------------------------------------------------------



 



(1%), the percentage of his Account to be allocated to a Measurement Fund (as if
the Participant was making an investment in that Measurement Fund with that
portion of his Account).
          3.6.3 Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee (the “Measurement Funds”) for the
purpose of crediting additional amounts to his Account. The Committee may, in
its sole discretion, discontinue, substitute or add a Measurement Fund at any
time.
          3.6.4 Crediting or Debiting Method. The performance of each
Measurement Fund shall be determined by the Committee, in its reasonable
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Deferral Account balance shall be credited or debited on a daily
basis based on the performance of each applicable Measurement Fund as though (i)
a Participant’s Deferral Account was invested in the Measurement Fund(s)
selected by the Participant and (ii) the portion of the Annual Deferral Amount
that was actually deferred during any calendar month was invested in such
Measurement Fund(s) in the percentages applicable to such calendar month, no
later than the close of business on the last business day of such calendar
month, at the closing price on such date. A Participant’s Employer Contribution
Account balance shall be credited or debited on a daily basis based on the
performance of each applicable Measurement Fund as though (i) a Participant’s
Employer Contribution Account was invested in the Measurement Fund(s) selected
by the Participant and (ii) the portion of the Employer Contribution that was
actually deferred during any calendar month was invested in such Measurement
Fund(s) in the percentages applicable to such calendar month, no later than the
close of business on the last business day of such calendar month, at the
closing price on such date.
          3.6.5 No Actual Investment. Notwithstanding any other provision of the
Plan to the contrary, the Measurement Funds are to be used for measurement
purposes only, and a Participant’s election of any such Measurement Fund, the
allocation to his Account thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account shall not be
considered or construed in any manner as an actual investment of his Account in
any such Measurement Fund. If the Committee or the trustee of the Trust, in its
own discretion, decides to invest funds in any or all of the Measurement Funds,
no Participant shall have any rights in or to such investments. Without limiting
the foregoing, a Participant’s Account shall at all times be a bookkeeping entry
only and shall not represent any investment made on his behalf by the Company or
the trustee, and the Participant shall at all times remain an unsecured creditor
of the Company.
     3.7 FICA and Other Taxes. In accordance with Section 409A, for each Plan
Year in which an Annual Deferral Amount is being withheld with respect to a
Participant, the Participant’s Employer shall withhold from that portion of the
Participant’s compensation that is not being deferred, in a manner determined by
the Employer, the Participant’s share of FICA, if applicable, and any other
applicable employment taxes on such Annual Deferral Amount. If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with this
Section 3.7, provided such amount does not exceed the aggregate of the FICA
amount and the applicable income tax withholding related to such FICA amount.

-8-



--------------------------------------------------------------------------------



 



     3.8 Withholding on Distributions. The Employer, or the trustee of the
Trust, shall withhold from any payments made to a Participant under the Plan all
federal, state and local income, employment and other taxes that the Employer or
the trustee of the Trust, as applicable, deems necessary or appropriate to be
withheld, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer or the trustee of the Trust,
as the case may be.
Article 4
Employer Contributions
     4.1 Employer Contributions. Each Participant’s Employer Contribution
Account shall be credited with Employer Contributions equal to no less than ten
percent (10%) of the Participant’s Earnings for the applicable period, as
determined by the Committee. Employer Contributions shall be credited to a
Participant’s Account on a monthly basis, but in no event later than fifteen
(15) days after the close of each month. Amounts shall be credited or debited to
the Participant’s Employer Contribution Account in accordance with Section 3.6.
     4.2 Distribution. A Participant’s Employer Contribution Account shall be
distributed at the same time and in the same form as the Participant’s Deferral
Account. If a participant did not properly complete and deliver an Election Form
for a Plan year, the vested Employer Contributions with respect to such Plan
Year shall be distributed from the Employer Contribution Account in a lump sum
on the earliest Distribution Event. However, to the extent the Employer
Contribution is distributed pursuant to a Short-Term Payout election under
Section 5.1 prior to the date such Employer Contributions become vested, then
such Employer Contribution Account shall be distributed within 90 days after the
Participant becomes vested in such Employer Contributions.
     4.3 Vesting of Employer Contributions. Upon (i) Retiring after attaining
age sixty five (65), (ii) terminating employment on account of death or
Disability, (iii) termination of the Plan or (iv) a Change in Control, a
Participant shall become fully vested in his Employer Contributions Account. A
Participant who terminates employment prior to becoming vested under the
preceding sentence shall have, as of the date of such termination, a
non-forfeitable right to the following percentage of Employer Contributions.

          Years of Continuous Employment   Vested Percentage
Less than 1
    0  
At least 1 but less than 2
    20  
At least 2 but less than 3
    40  
At least 3 but less than 4
    60  
At least 4 but less than 5
    80  
Upon completion of 5
    100  

Upon Terminating Employment, a Participant shall forfeit all unvested Employer
Contributions credited to his Employer Contributions Account. Notwithstanding
anything herein to the contrary, any Employee who is a Participant as of
December 31, 2005 shall be credited with any continuous service with American
International Group, Inc., The Chubb Corporation, Swiss Re

-9-



--------------------------------------------------------------------------------



 



or the Affiliates of any of them, provided, that such service ceased immediately
prior to the Participant’s commencement of employment with the Company or any of
its Affiliates. Notwithstanding anything herein to the contrary, the Committee
at any time and from time to time may order that all or any part of a
Participant’s Employer Contribution Account shall become vested and no longer
subject to forfeiture, and may order payment of the amounts so vested on the
dates specified in such orders, if the Committee finds such action appropriate
in the circumstances.
     4.4 Impact of Reemployment on Vesting. A Participant who is rehired by an
Employer after his Termination of Employment shall not be entitled to amounts
forfeited under Section 4.3 prior to his reemployment.
     4.5 FICA and Other Taxes on Employer Contributions. In accordance with
Section 409A, for each Plan Year in which a Participant becomes vested in
Employer Contributions credited to his Employer Contribution Account, the
Participant’s Employer shall withhold from that portion of the Participant’s
Earnings that is not being deferred, in a manner determined by the Employer, the
Participant’s share of FICA, if applicable, and any other applicable employment
taxes on the Employer Contributions vesting in such year. If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with this
Section 4.5, provided such amount does not exceed the aggregate of the FICA
amount and the income tax withholding related to such FICA amount.
Article 5
Short-Term Payout and Unforeseeable Financial Emergencies
     5.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive such Annual Deferral Amount
as a “Short-Term Payout” by indicating the specified date to which such amount
is to be paid on the Election Form. The Short-Term Payout shall be a lump sum
payment in an amount equal to the Annual Deferral Amount plus amounts credited
or debited pursuant to Section 3.6 on that amount. The Participant’s Account
shall be valued as of December 31st of the Plan Year preceding the Plan Year in
which such distribution shall be made. Short-Term Payouts shall be distributed
within 90 days after the first day of any Plan Year designated by the
Participant that is at least five Plan Years after the Plan Year with respect to
which the Annual Deferral Amount is actually deferred.
          5.1.1 Election Changes. Subject to the Subsequent Election
Limitations, any Participant who elects a Short-Term Payout may make another
election to further defer the distribution of such Short-Term Payout by
submitting to the Committee either a new Election Form (during the open
enrollment period) or a distribution re-election form (at any time during the
Plan Year).
          5.1.2 Distribution Event Takes Precedence. Should a Distribution Event
occur prior to a scheduled Short-Term Payout, then the provisions of Article 6
shall govern the distribution of Benefits.
     5.2 Unforeseeable Financial Emergencies. Upon approval by the Committee, a
Participant may withdraw all or any portion of his vested Account balance for an
Unforeseeable

-10-



--------------------------------------------------------------------------------



 



Emergency. The amounts distributed with respect to an Unforeseeable Emergency
may not exceed the amounts necessary to satisfy such Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Plan. Notwithstanding Section 3.2, if the Committee
approves a distribution, the Participant’s deferrals under the Plan shall cease.
A Participant electing a withdrawal under this Section 5.2 may designate the
Account or Accounts from which any amounts so distributed shall be taken. If no
election is made, amounts distributed shall be taken first from the
Participant’s Deferral Account and then from the Participant’s Employer
Contribution Account (to the extent vested).
Article 6
Benefit Distributions
     6.1 Distribution Event. Except as otherwise provided in Article 10, the
Participant’s Benefit shall be distributed upon the occurrence of a Distribution
Event in accordance with the provisions of this Article 6, subject to the Key
Employee Limitation.
          6.1.1 Retirement Benefit. For each Plan Year in which the Participant
makes an election to defer under Section 3.2, the Participant may elect on an
Election Form to receive at Retirement amounts deferred and contributions
credited to his Account for such Plan Year in either (i) a lump sum, or
(ii) pursuant to the Annual Installment Method over a period of up to ten years.
If a Participant does not make an affirmative election in any Plan Year, the
Participant will be deemed to have elected a lump sum distribution with respect
to amounts deferred that Plan Year. Subject to the Subsequent Election
Limitations, a Participant may change any prior election annually to an
allowable method of distribution by submitting to the Committee either a new
Election Form (during open enrollment) or a distribution re-election form (at
any point during the Plan Year).
          6.1.2 Termination Benefit. If a Participant Terminates Employment, his
vested Account shall be paid in a lump sum.
          6.1.3 Disability Benefit. If a Participant becomes Disabled, either
before or after Retirement or Terminating Employment, his vested Account (or
remaining portion thereof) shall be paid in a lump sum.
          6.1.4 Death Benefit. Upon a Participant’s death, his vested Account
shall be paid in a lump sum to his Beneficiary. However, if a Participant dies
before his Benefit is paid in full, any undistributed Benefit payments shall
continue and shall be paid to the Participant’s Beneficiary on the same schedule
as the Benefit would have been paid to the Participant had the Participant
survived.
     6.2 Valuation and Commencement of Benefits Payable in Cash. To the extent
applicable, a Participant’s Account will be valued and Benefits payable in cash
shall commence as follows:

-11-



--------------------------------------------------------------------------------



 



          6.2.1 Valuation and Commencement of Lump Sum. The Participant’s
Account will be valued as of the first day of the month following a Distribution
Event. Subject to the Key Employee Limitation, Benefit payments will begin
within 90 days following the Distribution Event.
          6.2.2 Valuation and Commencement of Installments. The Participant’s
Account will be valued as of the first day of the month following a Distribution
Event. Subject to the Key Employee Limitation, Benefit payments will begin on
the first day of the third month following the Distribution Event.
     6.3 Automatic Cash-out of Small Accounts. Notwithstanding anything in the
Plan or any Election Form to the contrary, if the value of a Participant’s
vested Account is less than $100,000 at any point in time after the date of a
Distribution Event, then such Account shall be paid in a lump sum within 90 days
of the Distribution Event or the date the balance in such Account drops below
$100,000. For purposes hereof, the Participant’s Account will be valued as of
the first day of the month following such Distribution Event.
Article 7
Forfeiture
     7.1 Forfeiture Notwithstanding any other provisions of the Plan to the
contrary, a Participant shall forfeit all vested and unvested Employer
Contributions if he:

  (a)   (i) willfully fails (except where due to physical or mental incapacity),
willfully neglects or willfully refuses to substantially perform his duties;
(ii) commits any willful or intentional act with regard to the Employer that has
the effect of injuring the reputation or business of the Employer in a material
manner; (iii) is convicted of, or pleads guilty or nolo contendere to, the
commission of a criminal act that would constitute a felony in the United
States; or (iv) commits an act of fraud, embezzlement or material dishonesty
against the Employer (other than a good faith expense account dispute); or    
(b)   at any time improperly discloses to others any trade secrets or other
confidential information, including customer lists, relating to the Company or
its Affiliates or to the business of the Company or its Affiliates.

Article 8
Beneficiary Designation
     8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary to receive any Benefits payable under the Plan upon his
death.
     8.2 Beneficiary Designation. A Participant may designate a Beneficiary by
completing a Beneficiary Designation Form, and returning it to the Committee. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The

-12-



--------------------------------------------------------------------------------



 



Committee shall be entitled to rely on the last properly executed Beneficiary
Designation Form filed by the Participant and accepted by the Committee prior to
his death. No designation or change in designation of a Beneficiary shall be
effective until received and acknowledged in writing by the Committee.
     8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1 and 8.2 or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s Benefits, the Participant’s surviving spouse or Domestic
Partner, if any, shall be deemed the designated Beneficiary. If the Participant
has no surviving spouse or Domestic Partner, the Benefits remaining to be paid
to a Beneficiary shall be payable to the executor or personal representative of
the Participant’s estate.
     8.4 Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, the Committee may
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.
     8.5 Discharge of Obligation. The payment of Benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under the Plan with respect to the Participant.
Article 9
Leave of Absence
     9.1 Paid Leave of Absence. A Participant, who is authorized by his Employer
to take a paid leave of absence, shall continue to be considered employed by the
Employer, and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.
     9.2 Unpaid Leave of Absence. Any Participant who is authorized by his
Employer to take an unpaid leave of absence shall continue to be considered
employed by the Employer and upon the Participant’s return to a paid employment
status, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year. If no election was made for that Plan Year, no deferral
shall be withheld.
     9.3 Leave of Absence Exceeding Six Months. Notwithstanding Sections 9.1 or
9.2 hereof, if the period of a leave of absence (whether paid or unpaid) exceeds
six months and the Participant’s right to reemployment is not provided either by
law or contract, the Participant’s employment relationship is deemed to
terminate on the first day of the month following such six-month period and the
payment of Benefits shall commence in accordance with Article 6.
Article 10
Termination, Amendment and Modification
     10.1 Termination. The Company intends to continue the Plan indefinitely.
However, the Company by action of its Board or a duly authorized committee
thereof, in accordance with its by-laws, reserves the right to terminate the
Plan at any time, subject to the limitations on plan

-13-



--------------------------------------------------------------------------------



 



termination imposed by Section 409A. However, no such termination shall deprive
any Participant or Beneficiary of a right accrued under the Plan prior to the
date of termination. A Participant’s entire Account shall then be distributed to
the Participant (or Beneficiary) in such form and on the earliest date permitted
under Section 409A.
     10.2 Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by action of its Board, a committee thereof, or the Committee.
However, no such amendment or modification may operate to (i) decrease the value
of a Participant’s Account balance computed as of the date the amendment or
modification is approved, or (ii) effect the timing or form of the distribution
of an Account balance that is scheduled to commence on or before such date in a
manner that would violate Section 409A.
     10.3 Effect of Benefit Payment. The full payment of the Benefit under
Article 6, shall completely discharge all obligations to a Participant and his
designated Beneficiaries under the Plan.
Article 11
Administration
     11.1 Committee Duties. The Plan shall be administered by a Committee, which
shall consist of the Board or such committee, as the Board shall appoint.
Members of the Committee may be Participants. The Committee shall have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions involving the interpretation of the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to him. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.
     11.2 Agents. In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.
     11.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
     11.4 Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.
     11.5 Employer Information. To enable the Committee to perform its
functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death

-14-



--------------------------------------------------------------------------------



 



or Termination of Employment of its Participants, and such other pertinent
information as the Committee may reasonably require.
Article 12
Claims Procedures
     12.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to as a “Claimant”)
may deliver to the Committee a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
     12.2 Notification of Decision. The Committee shall consider a Claimant’s
claim and make a final decision within 60 days of receipt of such claim based on
all comments, documents, records, and other information submitted. This period
may be extended by an additional 60 days for matters beyond the control of the
Plan. The Committee shall notify the Claimant via electronic means or in writing
that (i) the Claimant’s requested determination has been made, and that the
claim has been allowed in full, or (ii) the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination. If any
part of the claim is denied, such notice must set forth in a manner calculated
to be understood by the Claimant (i) the specific reason(s) for the denial of
the claim, or any part thereof, (ii) specific reference(s) to pertinent
provisions of the Plan upon which such denial was based, (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary, and
(iv) an explanation of the claim review procedures set forth in Sections 12.3
and 12.4.
     12.3 Review of Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with a committee
designated by the Board to determine such appeals (the “Appeals Committee”) a
written request for a review of the denial of the claim. On receipt of such an
appeal, a Claimant (or the Claimant’s duly authorized representative) will be
given the opportunity to review and receive copies of any documents pertinent to
the claim. Not later than 30 days after the review procedure commences, a
Claimant (or the Claimant’s duly authorized representative) may request a
hearing with the Appeals Committee, which the Appeals Committee, in its sole
discretion, may grant.
     12.4 Decision on Review. The Appeals Committee will render a final decision
within 60 days of receipt of the appeal, unless special circumstances require an
extension of time to 120 days. The Appeals Committee will base its decision on
all relevant information submitted by a Claimant (or the Claimant’s duly
authorized representative) without regard to whether such information was
previously submitted or considered. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain (i) specific
reasons for the decision, (ii) specific reference(s) to the pertinent Plan
provisions upon which the decision was based, and (iii) such other matters as
the Appeals Committee deems relevant.

-15-



--------------------------------------------------------------------------------



 



     12.5 Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 12 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for Benefits under this Plan.
Article 13
Trust
     13.1 Establishment of the Trust. The Company shall establish the Trust, and
each Employer shall at least annually transfer over to the Trust such assets as
the Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts for such Employer’s Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants’
Account balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.
     13.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.
     13.3 Distributions from the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
the Plan.
Article 14
Miscellaneous
     14.1 Status of Plan. The Plan is intended (i) to be a plan that is not
qualified within the meaning of Code Section 401(a) and is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and
(ii) to comply with Section 409A. The Plan shall be administered and interpreted
to the extent possible in a manner consistent with such intent.
     14.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of Benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money or distribute Shares, as the case may be, in the
future.
     14.3 Employer’s Liability. The Employers shall be jointly and severally
liable for all Benefits under the Plan, provided that the Employers’ liability
for the payment of Benefits shall be defined only by the Plan and related forms.
No Employer shall have any obligation to a Participant under the Plan except as
expressly provided in the Plan and related forms.

-16-



--------------------------------------------------------------------------------



 



     14.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be (i) subject to seizure, attachment, garnishment or sequestration for
the payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, (ii) transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency, or
(iii) transferable to a spouse or Domestic Partner as a result of a property
settlement or otherwise.
     14.5 Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between any Employer
and a Participant. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of any Employer as an Employee, or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time.
     14.6 Furnishing Information. A Participant or his Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of Benefits
hereunder, including, but not limited to, taking such physical examinations as
the Committee may deem necessary.
     14.7 Terms. Whenever any words are used herein in the masculine, they shall
be constructed as though they were in the feminine in all cases where they would
apply, and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases when they would so apply.
     14.8 Captions. The captions of the articles, sections and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     14.9 Governing Law. Subject to ERISA and the Code, the provisions of the
Plan shall be construed and interpreted according to the laws of the State of
Delaware without regard to its conflicts of law principles.
     14.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Allied World Assurance Company (U.S.) Inc.
Supplemental Executive Retirement Plan Committee
100 Summer Street
Boston, Massachusetts 02110

-17-



--------------------------------------------------------------------------------



 



     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Any notice or filing required or permitted to
be given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
     14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s Beneficiaries.
     14.12 Validity. If any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
     14.13 Incompetent. If the Committee determines in its discretion that a
Benefit under this Plan is to be paid to a minor, a person declared incompetent
or a person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such Benefit to the guardian, legal
representative or person having the case and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity, or guardianship, as it may deem appropriate prior to distribution of
the Benefit. Any payment of a Benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
     14.14 Distribution in the Event of Taxation. If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan Benefits are
includible in the gross income of a Participant under Section 409A prior to
actual receipt of the Benefits, the Company shall immediately cause to be
distributed to the Participant the Benefits found to be so includible.
     14.15 Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the trustee may choose. The Employers or the trustee of the Trust, as the case
may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

-18-



--------------------------------------------------------------------------------



 



     14.16 Inability to Locate A Participant. It is the responsibility of a
Participant to apprise the Committee of any change in his or her address or the
address of any Beneficiary. In the event that the Committee is unable to locate
a Participant or Beneficiary within two years of a Distribution Event, the
Participant’s Account shall be forfeited and amounts returned to the Company and
neither the Participant or any Beneficiary shall have a claim to such Benefits.
     14.17 Coordination with Other Benefits. Benefits provided for a Participant
or Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program, except as may
otherwise be provided.
          IN WITNESS WHEREOF, the Company has signed this Plan document as of
this 29th day of December 2006.

                Allied World Assurance Company (U.S.) Inc.
 
       
 
  By:   /s/ Richard E. Jodoin
 
       
 
  Name:
Title:   Richard E. Jodoin
President
 
       
 
  By:   /s/ Wesley D. Dupont
 
       
 
  Name:
Title:   Wesley D. Dupont
Secretary

-19-